MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-16-00716-CR

                              CRAIG PORTER, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

     Appeal from the 263rd District Court of Harris County. (Tr. Ct. No. 1514084).

TO THE 263RD DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 19th day of December 2017, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:

                     This case is an appeal from the final judgment signed
             by the trial court on August 11, 2016. After submitting the case
             on the appellate record and the arguments properly raised by
             the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered December 19, 2017.

             Panel consists of Chief Justice Radack and Justices Keyes and
             Caughey. Opinion delivered by Justice Caughey.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




May 25, 2018
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT